EXAMINER’S COMMENT

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22, 2022 was filed after the mailing date of the notice of allowance on June 10, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWNCE
	Claims 1-14 and 17-24 remain allowed as set forth in the notice of allowance mailed June 10, 2022.
	As to the IDS filed June 22, 2022, the JP H0674247 reference corresponds to previously applied reference US 8,213,436 (Fichtner) and is thus allowable for reasons previously stated. As to the US 2013/0129407 reference, the reference fails to disclose a single flexible member coupling the flexure body and the coupler body to one another as required by claim 1, line 4; claim 10; lines 6-7; and claim 24, line 4, while also failing to disclose the various connections to the multiple support bases set forth in claims 14 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        July 14, 2022